Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-39 are cancelled.  Claims 40-70 are pending.

Priority
This application is a 371 of PCT/ZA2016/050042 10/22/2016.
Acknowledgment is made of applicant's claim for foreign priority based on application SOUTH AFRICA 2015/07849 10/22/2015.

Election/Restrictions
Applicant’s election of Group I (claims 40-47, 60 and 61) drawn to the pharmacophore, and the species compound 3 (Z220306370) of Claim 44, drawn below for convenience, in the reply filed on 5/3/21 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 48-59 and 62-70 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claim 60 is withdrawn from further consideration as being drawn to a nonelected species.
Claims 40-47 and 61 are examined herein insofar as they read on the elected invention and species.

Claim Objections
Claim 40 is objected to because of the following informalities:  at the end of the claim, after the period, there is an extraneous additional bullet/dot.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-47 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification shows, for example at Table 2, that the compounds disclosed by the instant inventors as being clearly part of the inventive group presumably include the claimed pharmacophore; however the instant disclosure does not make it at all clear that the myriad of other potential compounds/pharmacophore-systems would have been reasonably included in the scope of the instant invention.  The instant claims describe in functional and somewhat vague terms only a portion of the instant compounds (the pharmacophore), and the rest of the compound is left completely undefined.  The portion(s) of the instant compounds not part of the pharmacophore can be virtually anything, which is not at all well represented by the limited showing of the instant disclosure.  The skilled artisan would not have considered the variety of potential appendages to the pharmacophores to have similar properties (e.g. stability, polarity, ADME/PK/PD properties, etc.), and therefore would not have considered them to have the same utility (e.g. efficacy, selectivity, toxicity, etc.) or to be obvious variants of one another.  The support provided in the instant specification is not at all representative of the vast, and undefined scope of the claims, and for this 
Claims 44-47 and 61 additionally contain limitations drawn to a prodrug and/or metabolites of the undefined molecules.  The instant disclosure contains the terms prodrug and metabolite, but has no direction as to the scope or how one of ordinary skill in the art would know or determine what these would be.
The field of developing prodrugs is vast, as it the discovery of metabolites from a poorly defined group of compounds, and many patents for prodrugs of well-known drugs are granted, which is indicative of the extent and difficulty of the field. The complete lack of direction given by the instant disclosure as to what the instantly claimed prodrugs are, could be, or how to make, test, or use them makes ot clear that the Applicant did not have possession of the full scope of the claimed prodrugs at the time of filing.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
What constitutes a “representative number” is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a “representative number” depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (see MPEP 2163).  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, paragraph 1.
Claims 42 and 43 rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The claim incorporates limitations drawn to the figures, which is not appropriate under 112.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
The claims should stand on their own, and the information that the Applicant is incorporating appears to be readily drafted into the claim itself, e.g. via coordinates or similar, so there is no specific necessity to avoid putting all of the limitations into the claims.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 44 recites broad recitations such as “Molecular Formula: C22H21N2O5”, and the claim also recites “N-(4-ethylphenyl)-5-(2-hydroxy-5-methoxybenzoyl)-2-imino-2H-pyran-3-carboxamide” which is the narrower statement of the range/limitation.  This issue is repeated throughout the claim for each compound.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In general, having multiple description for a single entry/entity in the claims is poor form.  In the instant case, each entry has four individual descriptors, with three being very similar in scope, and any one of which would be sufficient by themselves.  The Examiner recommends that the Applicant choose one descriptor for each compound (e.g. the chemical name) and delete the rest.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-47 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAS registry and also the PubChem database.
The CAS registry discloses 2-[[2-(1H-Indol-3-yl)-2-oxo-1-phenylethyl]thio]-4-methyl-5-thiazoleacetamide (i.e. the elected species; reproduced in part below for convenience).

    PNG
    media_image2.png
    268
    420
    media_image2.png
    Greyscale

The PubChem database also discloses 2-[2-[2-(1H-indol-3-yl)-2-oxo-1-phenylethyl]sulfanyl-4-methyl-1,3-thiazol-5-yl]acetamide (i.e. the elected species; reproduced in part below for convenience).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, the instant compound is anticipated and all of the resultant properties of said compound will necessarily follow.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
The limitations drawn to “for use in the identification of inhibitors of CYP17A1 and CYP19A1 enzymes”, “for use as a medicament”, “use in the treatment of cancer mediated by CYP17A1 enzyme and/or CYP19A1 enzyme”, “for use in the treatment of prostate cancer”, “for use in the treatment of breast cancer”, “for use as a medicament”, and “whenever formulated for administration to a patient in a mode selected from the group consisting of: solid form, powder, tablet, capsule, suspension, emulsion, sterile solution, injection, suppository, topical composition, and inhalable composition” is given little patentable weight because this limitation is considered preamble or intended use of a composition.
In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The copending claims disclose compounds that would satisfy the requirements of the instant claims.  For example, the copending specific compounds of 28, 42-44, and 46 are disclosed throughout the instant specification as exemplary compounds of the instant claims, thus the instant specification evidences that the copending compounds would satisfy the requirements of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-39 are cancelled.  Claims 48-60 and 62-70 are withdrawn.  Claim 40 is objected to.  Claims 40-47 and 61 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627